Citation Nr: 1445282	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  03-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2005, the Board remanded this case for further evidentiary development.  In August 2006, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In October 2008, the United States Court of Appeals for Veterans Claims granted a Joint Motion to remand this claim to the Board.  In June 2009, March 2011, and February 2012, the Board remanded the case for further evidentiary development.  It has now been returned to the Board for further appellate action.

In November 2011, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board also notes that, in addition to the paper claims file, an electronic claims file is associated with the Veteran's claim, and has been reviewed.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran is seeking service connection for PTSD, which requires a medical diagnosis in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board noted in its February 2012 remand that evidence in the form of April 2010 lay statements from individuals who knew the Veteran in Guam tended to support some of his claimed stressors-particularly his report of investigating fatal motor vehicle accidents as part of his duties as an air policeman while stationed there.  The claim was remanded at that time in part to obtain a medical opinion on whether the Veteran's described stressors supported a current diagnosis of PTSD.  A December 2013 VA examiner found that the Veteran had current diagnoses of PTSD and depression.  In a January 2014 addendum, the examiner explained that the Veteran's identified stressor of collecting the remains from a fatal car accident met the PTSD criterion and noted that he also described other examples of traumatic scenes to which he responded as a military police officer.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board notes that there have been many inconsistencies in the Veteran's descriptions of some of his in-service stressors throughout the extensive history of this claim, and that a December 2005 VA examiner found that the Veteran had not experienced a traumatic stressor that met   the criterion for a diagnosis of PTSD.  However, the Veteran has a current diagnosis of PTSD, and has consistently reported responding to a specific fatal motor vehicle accident in service that the December 2013 VA examiner found sufficient to produce PTSD.  The Veteran's report is corroborated by the lay statements submitted in April 2010 and is consistent with his duties as an air policeman.  Thus, the Board finds that the evidence is now at least in equipoise as to whether the Veteran's current PTSD was caused by a corroborated in-service stressor.  Accordingly, the benefit of the doubt rule applies, and the Board concludes that pursuant to pertinent laws and regulations, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110,  5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013)



ORDER

Service connection for PTSD with depression is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


